            Case 3:19-cv-03674-WHA Document 20-10 Filed 07/23/19 Page 1 of 4



 1   JOESEPH JARAMILLO (SBN 178566)
     jjaramillo@heraca.org
 2   NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     1814 Franklin Street, Suite 1040
 5   Oakland, CA 94612
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7   EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
 8
     TOBY R. MERRILL (Pro Hac Vice)
 9   tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     KYRA A. TAYLOR (Pro Hac Vice)
11   ktaylor@law.harvard.edu
     LEGAL SERVICES CENTER OF
12
     HARVARD LAW SCHOOL
13   122 Boylston Street
     Jamaica Plain, MA 02130
14   Tel.: (617) 390-3003
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
                                  UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
     THERESA SWEET, ALICIA DAVIS, TRESA Case No.: 19-cv-03674-WHA
19   APODACA,         CHENELLE          ARCHIBALD,
     DANIEL DEEGAN, SAMUEL HOOD, and
20   JESSICA JACOBSON on behalf of themselves DECLARATION OF KYRA TAYLOR,
     and all others similarly situated,            ESQ. IN SUPPORT OF MOTION FOR
21                                                 CLASS CERTIFICATION
22                   Plaintiffs,

23                  v.

24   ELISABETH DEVOS, in her official capacity as
     Secretary of the United States Department of
25   Education, and
26
     THE UNITED STATES DEPARTMENT OF
27   EDUCATION,

28                  Defendants.
                                                1
     TAYLOR DECLARATION IN SUPPORT OF                 Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
             Case 3:19-cv-03674-WHA Document 20-10 Filed 07/23/19 Page 2 of 4



 1

 2

 3

 4
             I, Kyra Taylor, make this declaration in support of the foregoing motion for class
 5
     certification or, in the alternative, limited class discovery.
 6
             1.      I am a staff attorney in the Project on Predatory Student Lending at the Legal
 7
     Services Center of Harvard Law School (“the Project’).
 8
             2.      The Project has represented and/or advised hundreds of former for-profit college
 9
     students regarding the borrower defense process. The Project’s services to students have included
10
     advice on their rights and options with respect to debt incurred at for-profit schools. The Project
11
     has helped hundreds of students submit federal loan discharge applications.
12
             3.      The Project’s attorneys have extensive experience in APA and class action
13
     litigation in state and federal court. For example, counsel at the Project have represented student
14
     borrowers in class actions, including: Calvillo Manriquez v. DeVos, No. C 17-cv-07210 (N.D. Cal.,
15
     filed on Dec. 20, 2017); In re ITT Educational Services, No. 16-07207-JMC- 7A (S.D. Ind. Bankr.,
16
     class action adv. proceeding filed on Jan. 3, 2017); and, Salazar v. King, No. 1:14-cv-01230
17
     (S.D.N.Y., filed on Feb. 24, 2014). Counsel at the Project have also represented, and are currently
18
     representing student borrowers in APA cases, including: Bauer v. DeVos, No. 17-1330 (D. D.C.
19
     filed on July 6, 2017); Calvillo Manriquez v. DeVos, No. C 17-cv-07210 (N.D. Cal., filed on Dec.
20
     20, 2017), Case No. 18-16375 (9th Cir., filed July 24, 2018); Carr v. DeVos, No. 1:19-cv-06597
21
     (S.D.N.Y., filed July 16, 2019); Dieffenbacher v. DeVos, No. 5:17-cv-342 (C.D. Cal., filed on Feb.
22
     23, 2017); and, Williams v. King, No. 16-11949 (D. Mass., filed on Sept. 28, 2016).
23
             4.      Undersigned counsel, along with co-counsel, have knowledge of, and familiarity
24
     with, the relevant laws and regulations concerning federal student loans and borrower defense.
25
             5.      Undersigned counsel, along with co-counsel, are not aware of any potential
26
     conflicts of interest with members of the proposed class.
27

28
                                                         2
     TAYLOR DECLARATION IN SUPPORT OF                                 Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
             Case 3:19-cv-03674-WHA Document 20-10 Filed 07/23/19 Page 3 of 4



 1           6.      Undersigned counsel, along with co-counsel is prepared and well-equipped to

 2   vigorously prosecute this case.

 3           7.      I further submit this affidavit to place before the Court documents in support of the

 4   foregoing motion for class certification or, in the alternative, limited class discovery.

 5           8.      Attached as Exhibit 1 is a true and correct copy of the Master Promissory Note for

 6   Direct Loans.

 7           9.      Attached as Exhibit 2 is a true and correct copy of the Master Promissory Note for

 8   FFEL Loans.

 9           10.     Attached as Exhibit 3 is a true and correct copy of the U.S. Department of

10   Education, Fourth Report of the Special Master for Borrower Defense to the Under Secretary,

11   dated June 29, 2016.

12           11.     Attached as Exhibit 4 is a true and correct copy of a Memoranda from James W.

13   Runcie, Chief Operating Officer, Federal Student Aid to Sharon Mar, Office of Information and

14   Regulatory Affairs, OMB, dated June 4, 2015.

15           12.     Attached as Exhibit 5 is a true and correct copy of a U.S. Department of Education

16   Office of Inspector General Report, Federal Student Aid’s Borrower Defense to Repayment Loan

17   Discharge Process, dated December 8, 2017.

18           13.     Attached as Exhibit 6 is a true and correct copy of a U.S. Department of Education

19   Federal Student Aid Enforcement Office Report, Report on Borrower Defense, dated October 28,

20   2016.

21           14.     Attached as Exhibit 7 is a true and correct copy of a letter from Barbara A. Wilhelm,

22   Director Claim Management, USA Funds, Inc. to Abby Shafroth, Staff Attorney, National

23   Consumer Law Center, dated April 18, 2017.

24           15.     Attached as Exhibit 8 is a true and correct copy of a U.S. Department of Education

25   Borrower Defense Unit document entitled Claims Review Protocol.

26           16.     Attached as Exhibit 9 is a true and correct copy of excerpts of testimony and
27   answers for the record by Secretary DeVos before the Senate Subcommittee on Appropriations for

28
                                                       3
     TAYLOR DECLARATION IN SUPPORT OF                               Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
            Case 3:19-cv-03674-WHA Document 20-10 Filed 07/23/19 Page 4 of 4



 1   the Departments of Labor, Health, and Human Services, and Education., and Related Agencies on

 2   June 5, 2018.

 3          17.      Attached as Exhibit 10 is a true and correct copy of excerpts from the U.S.

 4   Department of Education’s Responses to Sen. Patty Murray’s Questions for the Record, dated

 5   March 28, 2019.

 6          18.      Attached as Exhibit 11 is a true and correct copy of a memorandum from James

 7   Manning, Acting Undersecretray to the U.S. Secretary of Education entitled Action Items on

 8   Borrower Defense and dated March 4, 2017, as filed in Cal, v. DeVos, 3:17-cv-07106-sk (N.D.

 9   Cal. filed July 8, 2019)

10          19.      Attached as Exhibit 12 is a true and correct copy of a letter from Antigone

11   Potamianos, Counsel to the Inspector General to Eileen Connor, Legal Services Center Harvard

12   Law School Re: FOIA Request No. 19-00509-F, dated February 11, 2019.

13          20.      Attached as Exhibit 13 is a true and correct copy of U.S. Department of Education

14   charts showing the amount of relief to be provided to borrowers who attended specific Corinthian

15   programs, as determined under the Department’s December 20, 2017 methodology, and as filed

16   by the Department on April 12, 2018 in Calvillo-Manriquez v. DeVos, No. 3:17-cv-07210-SK,

17   ECF Doc. 40-2 & 42-2.

18          21.      Attached as Exhibit 14 is a true and correct copy of the U.S. Department of

19   Education’s Borrower Defense Quarterly Report for quarter ending 12/31/2018.

20          22.      The Project has assisted at least 99 former Everest Massachusetts students who

21   have submitted borrower defenses asserting a guaranteed employment or transferability of credit

22   claims. These students all submitted a borrower defense application, a supporting affidavit, and a

23   combined statement of law and fact. Attached as Exhibit 15 is a true and correct redacted copy of

24   a sample of such an application.

25

26          Signed under the penalty of perjury on July 22, 2019.
27

28                                  /s Kyra A. Taylor
                                        4
     TAYLOR DECLARATION IN SUPPORT OF              Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
